Case: 1:19-cv-00016-MWM-MRM Doc #: 21 Filed: 11/16/20 Page: 1 of 2 PAGEID #: 936

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
JOSH AARON STEELMAN, : Case No. 1:19-cv-16
Petitioner, : Judge Matthew W. McFarland

Vv.

WARDEN, LONDON CORRECTIONAL
INSTITUTION,

Respondent.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 19)

 

This case is before the Court on Petitioner’s Objection (Doc. 20) to Magistrate
Judge Michael R. Merz’s Report and Recommendation (Doc. 19). For the reasons
discussed therein, the Magistrate Judge recommends that the Petition be dismissed with
prejudice. (Doc. 19.) As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Petitioner’s Objections (Doc. 20) are not well-taken and are thus
OVERRULED. The Court ADOPTS the Report and Recommendation (Doc. 19) in its
entirety and ORDERS that this action is DISMISSED with prejudice. Because
reasonable jurists would not disagree with this conclusion, a certificate of appealability
should not be issued. The Court also certifies that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.
Case: 1:19-cv-00016-MWM-MRM Doc #: 21 Filed: 11/16/20 Page: 2 of 2 PAGEID #: 937

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

By: __/s/ Matthew W. McFarland
JUDGE MATTHEW W. McFARLAND

 
